Citation Nr: 9919955	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  97-28 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for removal of toenail, 
left great toe, and, if so, whether all the evidence both old 
and new warrants the grant of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1953 to March 
1955. 

The veteran's original claim seeking entitlement to service 
connection for removal of left great toenail was denied by 
the Nashville, Tennessee Department of Veterans Affairs (VA) 
Regional Office (RO) in July 1990, with notification sent on 
September 21, 1990.  However, he did not initiate an appeal 
within one year of this notification.  The rating decision of 
July 1990 therefore became final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.302 (1998).  The veteran's attempt to 
reopen this claim was denied by the RO in a November 1995 
rating action, which determined that new and material 
evidence had not been submitted to reopen the claim.  The 
veteran did not appeal this decision within one year of the 
November 30, 1995 notification and this too, became final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302 (1998).

This current matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 1997 rating decision 
of the RO, which found that new and material evidence had not 
been presented to reopen the veteran's claims for service 
connection for removal of toenail.


REMAND

The veteran contends, in essence, that he is entitled to 
service connection for removal of a toenail of the left great 
toe.  He alleges that it was removed inservice in 1954.  He 
has also alleged that he served in the National Guard between 
1977 and 1979.

Upon review of the evidence, the Board finds that due process 
considerations require a remand of this matter.  The veteran 
has indicated that he served in the National Guard between 
1977 and 1979, which raises the possibility that he may have 
received treatment for symptoms related to the removal of his 
toenail during active duty for training (ACDTRA).  Regarding 
the service medical records from his active service between 
1953 and 1955, the Board notes that the only available 
service medical record associated with the claims file is the 
separation examination of March 1955.  The record indicates 
that all other service medical records were likely destroyed 
in a fire in 1973.  The Board also notes that an exhaustive 
attempt to obtain additional service medical records has thus 
far been fruitless, including action taken following a Board 
Remand of October 1994 regarding an unrelated claim.  The 
October 1994 Remand included directions to again attempt to 
obtain more complete service medical records.  Attempts 
subsequent to this Remand failed to turn up additional 
service medical records.  The Board concedes that any 
additional service medical records from his active service 
between 1953 and 1955 are either lost or destroyed.  However, 
in view of the veteran's allegations of additional service in 
the National Guard in the 1970's, an attempt should be made 
to obtain any service medical records from ACDTRA that may be 
pertinent to this claim.

Further, since the time the legal principles regarding this 
matter were most recently addressed by the RO in a statement 
of the case furnished in September 1997, the United States 
Court of Appeals for the Federal Circuit issued a decision in 
the case of Hodge v. West 155 F.3d 1356 (1998), which affects 
the way in which evidence is to be evaluated in order to 
determine whether it is new and material.  

In Hodge, the Federal Circuit held that the United States 
Court of Appeals for Veterans Claims (formerly United States 
Court of Veterans Appeals) (Court) impermissibly ignored the 
definition of "material evidence" adopted by the Department 
in 38 C.F.R. § 3.156 and without sufficient justification or 
explanation, rewrote the regulation to require, with respect 
to newly submitted evidence, that "there must be a 
reasonable possibility that new evidence, when viewed in the 
context of all the evidence both old and new would change the 
outcome."  See, Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
The Federal Circuit held invalid the Colvin test for 
materiality, as it was more restrictive than 38 C.F.R. § 
3.156(a).  The Board finds that this case should be remanded 
to the RO for consideration of all the evidence under the 
provisions of 38 C.F.R. § 3.156 (1998), in light of the Hodge 
decision.

Therefore, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for the 
disability at issue, not already 
associated with the claims file.  After 
obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each physician, hospital, or 
treatment center to request specifically 
any and all medical or treatment records 
or reports relevant to the above 
mentioned claims.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran 
should be provided with information 
concerning the negative results, and 
afforded an opportunity to obtain the 
records.  38 C.F.R. § 3.159 (1998). 

2.  The RO should also contact the 
veteran and ask him to identify the 
service unit(s) with which he served in 
the National Guard, and the dates of such 
service.

3.  Thereafter, the RO should directly 
contact the National Guard or Reserve 
unit(s) that the appellant was assigned 
to and attempt to verify any Reserves or 
National Guard service the veteran may 
have had, as well as the type of any such 
service (e.g. inactive duty training or 
active duty for training).  The RO should 
request that the service department 
provide copies of the veteran's personnel 
records and any additional service 
medical records.  Documentation as to the 
efforts undertaken, as well as the 
results, should be associated with the 
claims file.  

4.  After the development requested above 
has been completed, the RO should again 
review the entire record, utilizing the 
standard set forth in 38 C.F.R. 
§ 3.156(a) (1998), as enunciated by 
Hodge, supra, to determine if new and 
material evidence has been submitted to 
reopen the claim.  If the action is 
adverse to the veteran, he should be 
furnished a supplemental statement of the 
case which summarizes the pertinent 
evidence, fully cites the applicable 
legal provisions and reflects detailed 
reasons and bases for the decision 
reached.  

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










